IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RANDOLPH ROBINSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0655

COUCH READY MIX USA, LLC,

      Respondent.

___________________________/

Opinion filed September 9, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Randolph Robinson, pro se, Petitioner.

Bill R. Hutto, of Hutto and Bodiford, Panama City, for Respondent.




PER CURIAM.

      DENIED.

WOLF, RAY, and OSTERHAUS, JJ., CONCUR.